AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                    Page I of I



                                                              UNITED STATES DISTRICT COURT
                                                                            SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                                               V.                                 (For Offenses Committed On or After November 1, 1987)



                         JOSE PEREZ-DE LA CRUZ                                                    Case Number: 19CR1628-KSC

                                                                                                 FEDERAL DEFENDERS
                                                                                                 Defendant's Attorney


REGISTRATION NO. 84738298
THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of the Superseding Information (Misdemeanor)
 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                                      Nature of Offense                                                              Count Number(s)
8: 1325                                              IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                       1


 D The defendant has been found not guilty on count(s)
                                                                                            ------------------
 IZI Count(s) UNDERLYING INFORMATION                                                           dismissed on the motion of the United States.


                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                            4MONTHS
 IZl Assessment: $10 WAIVED
 IZl Fine: WAIVED
 •
     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                               6/20/2019



                                                                                               ,.
                                                                                               Date of Imposition of Sentence
                           FILED
                            JUN 2 0 2Ui~                                                       ~()()WLEKA~~-~c~~~WFORD
               __ t ~·, r-.,      _   ~   [:,   i~   T        T COU F~ T                       UNITED STATES MAGISTRATE JUDGE
             _ -   ~ ~   ~.; l~   c 13 ... F~ 1c 7       Dr   c i:~ LI Fon NI:-\
                                                                     DEPUTY
